Citation Nr: 1137852	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability to include lumbar stenosis with radiculopathy.

2.  Entitlement to service connection for a cervical spine disability to include cervical stenosis with radiculopathy.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran has active duty service from January 1982 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for cervical and lumbar stenosis with radiculopathy.

These matters were remanded by the Board in April 2009 and again in May 2010 after the Veteran declined to waive initial RO consideration of new evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder has been raised by the Veteran in a June 2010 statement.  In addition, the Veteran's representative appears to raise the issues of entitlement to service connection for a bilateral knee disability and migraines in a June 2011 Informal Hearing Presentation.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over then and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In April 2009, the Board remanded the instant claims to allow a VA examination to be conducted to determine the etiology of the Veteran's claimed cervical and lumbar spine disabilities.  An August 2009 VA orthopedic examination found that there was no direct link between the Veteran's current cervical and lumbar spine disabilities and his in-service fall as he "could have" sustained these injuries during an "undocumented" period when the Veteran received treatment from private physicians and the Department of Corrections.  The examiner further opined that the link between his reported in-service injury and his current disabilities could not be made "with any degree of certainty."

The Court of Appeals for Veterans Claims has held that an examiner's negative opinion is inadequate where it relies on the absence of documentation in the service medical records and fails to consider a veteran's reports.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, this opinion was not stated to the degree of certainty required to support a grant of service connection and appeared to be internally inconsistent.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Given these deficiencies, it is unlikely that the April 2009 opinion would survive judicial scrutiny and a new VA examination is required.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id. As the examiner did not answer the questions asked in the prior remand, the examination report did not comply the terms of the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination to determine whether his current cervical and lumbar spine disabilities had their onset during service or were otherwise related to service.  The examiner should review the claims file and acknowledge such a review in the examination report or in an addendum to the report.  All indicated testing and diagnostic studies should be undertaken.

The examiner should provide an opinion as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's current cervical and lumbar spine disability began in service or was otherwise related to a disease or injury in service, including his October 1983 fall.  If arthritis is diagnosed, the examiner should opine whether it manifested to a compensable degree within one year of service discharge.

The examiner should provide a complete rationale for any opinion.

The examiner is advised that the Veteran is competent to report a history of symptoms and that this history must be considered in formulating the opinions,

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



